People v Gonzalez (2017 NY Slip Op 07535)





People v Gonzalez


2017 NY Slip Op 07535


Decided on October 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2017

Tom, J.P., Manzanet-Daniels, Mazzarelli, Oing, Singh, JJ.


4817

[*1]The People of the State of New York,	 Respondent,
vLouis Gonzalez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered July 28, 2011, convicting defendant, after a jury trial, of two counts of operating a motor vehicle under the influence of alcohol or drugs, and sentencing him to an aggregate fine of $1000 and a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the
jury's credibility determinations. The evidence, viewed as a whole, establishes that defendant was operating a car at a time when he was undisputedly intoxicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 26, 2017
CLERK